DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2020 and 09/02/2020 have been considered by the examiner.
There is no double patenting rejection over claims of Application Number: 16/153,828 because the claims of present application are not anticipated by or obvious over the claims of Application Number: 16/153,828.
Claim Objections
Claim 6 is objected to because of the following informalities:
In line 7 of claim 6, “subs-matrices” should be corrected to – [[subs-matrices]] sub-matrices--.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:
In line 9 of claim 13, “subs-matrices” should be corrected to – [[subs-matrices]] sub-matrices--.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
In line 9 of claim 20, “subs-matrices” should be corrected to – [[subs-matrices]] sub-matrices--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) in view of Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”).

As per claim 1, Chu teaches a data writing method for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of physical erasing units, each physical erasing unit among the plurality of physical erasing units comprises a plurality of physical programming units (fig. 4, paragraph 35, a rewritable non-volatile memory module configured for storing data, the rewritable non-volatile memory module 106 has a plurality of physical erasing units 410(0) to 410(N), each physical erasing unit has a plurality of physical programming units), and the method comprises: obtaining a data; encoding a plurality of sub-data in the data to obtain a plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data; writing the plurality of sub-data and the plurality of first error checking and correction codes into a physical programming unit among the plurality of physical programming units (fig. 5, paragraph 61, the memory management circuit 202 receives data, the memory management circuit 202 divides the data into a plurality of frames, and the ECC circuit 212 generates ECC codes corresponding to the frames, 
However Chu does not explicitly teach writing the plurality of sub-data and the plurality of first error checking and correction codes into a first physical programming unit among the plurality of physical programming units and writing the second error checking and correction code into a second physical programming unit among the plurality of physical programming units.
Zhu et al. in an analogous art teach writing the plurality of sub-data and the plurality of first error checking and correction codes into a first physical programming unit among the plurality of physical programming units and writing the second error checking and correction code into a second physical programming unit among the plurality of physical programming units (fig. 9, col. 12, lines 26-29, Device 0 through Device 15 are designated for storing both data bits and ECC bits, Device 16 is designated for storing a first checksum CS1 corresponding to each encoded word.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication with the teachings of Zhu et al. by including additional writing the plurality of sub-data and the plurality of first error checking and correction codes into a first physical programming unit among the plurality of physical programming units and writing the second error checking and correction code into a second physical programming unit among the plurality of physical programming units.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) and Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) as applied to claim 1 above, and further in view of NAKANISHI et al. (US 20170031755 A1, “MEMORY SYSTEM AND MEMORY CONTROL METHOD”).

As per claim 2, Chu and Zhu et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Chu and Zhu et al. do not explicitly teach that a probability of error occurring in decoding the data stored in the second physical programming unit is smaller than a probability of error occurring in decoding the data stored in the first physical programming unit.
NAKANISHI et al. in an analogous art teach that a probability of error occurring in decoding the data stored in the second physical programming unit is smaller than a probability of error occurring in decoding the data stored in the first physical programming unit (paragraph 84, there is a difference in the numbers of error bits in the two memory areas, the memory area with the smaller number of error bits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication and Zhu et al.’s patent with the teachings of NAKANISHI et al. by including additionally that a probability of error 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store different data in a physical programming unit with the higher reliability (a probability of error occurring in decoding data is smaller) and a physical programming unit with the lower reliability.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) and Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) as applied to claim 1 above, and further in view of Lin et al. (US 20170168893 A1, “DATA READING METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”).

As per claim 3, Chu and Zhu et al. substantially teach the claimed invention described in claim 1 (as rejected above).
Chu teaches reading the second physical programming unit to obtain the second error checking and correction code; and decoding a codeword composed of the plurality of sub-data and the second error checking and correction code (paragraph 49, when reading the data from the rewritable non-volatile memory module, the memory management circuit simultaneously reads the ECC code corresponding to the data, and the ECC circuit performs the ECC procedure (decoding) on the read data according to the corresponding ECC code.)
However Chu and Zhu et al. do not explicitly teach receiving a read command for reading the data; according to the read command, reading the first physical programming unit to obtain a plurality of sub-codewords respectively corresponding to the plurality of sub-data, and decoding 
Lin et al. in an analogous art teach receiving a read command for reading the data; according to the read command, reading the first physical programming unit to obtain a plurality of sub-codewords respectively corresponding to the plurality of sub-data, and decoding the plurality of sub-codewords (paragraph 71, receiving a reading command, the memory control circuit reads the corresponding ECC code frame from the physical programming unit, decodes the sub-data units according to the error correcting code); one of the plurality of sub-codewords is not successfully decoded (paragraph 72, decoding operation fail, the error bits in one sub-data unit, one uncorrectable sub-data unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication and Zhu et al.’s patent with the teachings of Lin et al. by including additionally receiving a read command for reading the data; according to the read command, reading the first physical programming unit to obtain a plurality of sub-codewords respectively corresponding to the plurality of sub-data, and decoding the plurality of sub-codewords; one of the plurality of sub-codewords is not successfully decoded.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to decode data read from the first physical programming unit.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”), Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) and Lin et al. (US 20170168893 A1,  as applied to claim 3 above, and further in view of Lodge et al. (US 20020010892 A1, “High-performance error-correcting codes with skew mapping”) and Kwok et al. (US 20150188570 A1, “ERROR CORRECTION IN MEMORY”).

As per claim 4, Chu, Zhu et al. and Lin et al. substantially teach the claimed invention described in claim 3 (as rejected above).
However Chu, Zhu et al. and Lin et al. do not explicitly teach that when a failure occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and a number of times that the failure occurs is less than a threshold, performing the step of decoding the plurality of sub-codewords again.
Lodge et al. in an analogous art teach that when a failure occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and a number of times that the failure occurs is less than a threshold, performing the step of decoding the plurality of sub-codewords again (paragraph 80, error correction code, decoding algorithm, decode the data, check to see if there has been convergence to a code word, if there is no convergence, the iteration counter is compared to a set maximum limit of iterations, if the iteration counter is less than the set limit, then the algorithm loops back to decoding step after incrementing the iteration counter.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication, Zhu et al.’s patent and Lin et al.’s Patent Application Publication with the teachings of Lodge et al. by including additionally that when a failure occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and a number of times that the failure occurs is less than a threshold, performing the step of decoding the plurality of sub-codewords again.

Chu, Zhu et al., Lin et al. and Lodge et al. do not explicitly teach that when the failure
occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and the number of times that the failure occurs is not less than the threshold, determining that an overall decoding failure occurs.
Kwok et al. in an analogous art teach that when the failure occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and the number of times that the failure occurs is not less than the threshold, determining that an overall decoding failure occurs (paragraph 77, to return a signal indicating a decode failure in response to a determination that the error correction decoder has reached a limit on the number of iterations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication, Zhu et al.’s patent, Lin et al.’s Patent Application Publication and Lodge et al.’s Patent Application Publication       with the teachings of Kwok et al. by including additionally that when the failure occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and the number of times that the failure occurs is not less than the threshold, determining that an overall decoding failure occurs.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine that the read data is uncorrectable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”), Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”), Lin et al. (US 20170168893 A1, “DATA READING METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”), Lodge et al. (US 20020010892 A1, “High-performance error-correcting codes with skew mapping”) and Kwok et al. (US 20150188570 A1, “ERROR CORRECTION IN MEMORY”)  as applied to claim 4 above, and further in view of Nieminen (US 20100207789 A1, “EXTENDED TURBO INTERLEAVERS FOR PARALLEL TURBO DECODING”).

As per claim 5, Chu, Zhu et al., Lin et al., Lodge et al. and Kwok et al. substantially teach the claimed invention described in claim 4 (as rejected above).
Lodge et al. teach that the step of decoding the codeword composed of the plurality of sub-data and the second error checking and correction code comprises: when the codeword is successfully decoded, outputting another decoded data obtained by decoding the codeword and stopping decoding (fig. 8, paragraph 80, iterative decoding, error correction code, the decode the data, the decoding algorithm checks to see if there has been convergence to a code word, if there has been convergence, the decoding algorithm ends.)
However Chu, Zhu et al., Lin et al., Lodge et al. and Kwok et al. do not explicitly teach that the step of decoding the plurality of sub-codewords comprises: when all the plurality of sub-codewords are successfully decoded, outputting a decoded data obtained by decoding the plurality of sub-codewords and stopping decoding.
Nieminen in an analogous art teach that the step of decoding the plurality of sub-codewords comprises: when all the plurality of sub-codewords are successfully decoded, outputting a decoded data obtained by decoding the plurality of sub-codewords and stopping decoding.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication, Zhu et al.’s patent,  Lin et al.’s Patent Application Publication, Lodge et al.’s Patent Application Publication and  Kwok et al.’s Patent Application Publication  with the teachings of Nieminen by including additionally that the step of decoding the plurality of sub-codewords comprises: when all the plurality of sub-codewords are successfully decoded, outputting a decoded data obtained by decoding the plurality of sub-codewords and stopping decoding.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to decode sub-codewords to output decoded data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) and Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) as applied to claim 1 above, and further in view of Oh et al. (US 20090132886 A1, “Method of Encoding and Decoding Using LDPC Code”).

As per claim 6, Chu and Zhu et al. substantially teach the claimed invention described in claim 1 (as rejected above).

Oh et al. in an analogous art teach setting a matrix, wherein the matrix comprises an additional matrix and a plurality of sub-matrices respectively corresponding to the plurality of sub-data (paragraph 19, an (n-k)xn parity check matrix H including Hp and Hd to meet H=[ Hd|Hp] (where Hd has (n-k)xk dimensions, Hp has (n-k)x(n-k) dimensions), wherein the Hp comprises a plurality of zxz sub-matrices); wherein the step of encoding the plurality of sub-data in the data to obtain the plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data comprises: encoding the plurality of sub-data according to the plurality of subs-matrices to obtain the plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data (paragraph 46, input source data is encoded using the parity check matrix H; paragraph 19, the Hp comprises a plurality of zxz sub-matrices; 
paragraph 47,

    PNG
    media_image1.png
    119
    509
    media_image1.png
    Greyscale


(paragraph 19, a method of encoding using an LDPC code, which is defined by an (n-k)xn parity check matrix H, which includes the step of encoding input source data using the parity check matrix H including Hp and Hd to meet H=[ Hd|Hp] (where Hd has (n-k)xk dimensions, Hp has (n-k)x(n-k) dimensions), wherein the Hp comprises a plurality of zxz sub-matrices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication and Zhu et al.’s patent with the teachings of Oh et al. by including additionally setting a matrix, wherein the matrix comprises an additional matrix and a plurality of sub-matrices respectively corresponding to the plurality of sub-data; wherein the step of encoding the plurality of sub-data in the data to obtain the plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data comprises: encoding the plurality of sub-data according to the plurality of subs-matrices to obtain the plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data, wherein the step of encoding the plurality of sub-data to obtain the second error checking and correction code comprises: encoding the plurality of sub-data according to the additional matrix and the plurality of sub-matrices to obtain the second error checking and correction code.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to encode the plurality of sub-data to generate the plurality of first error checking and correction codes and to encode the plurality of sub-data to generate the second error checking and correction code.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) and Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) as applied to claim 1 above, and further in view of Kohler et al. (US 20080301526 A1, “Memory Device with Error Correction Capability and Preemptive Partial Word Write Operation”).

As per claim 7, Chu and Zhu et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Chu and Zhu et al. do not explicitly teach encoding only a part of the plurality of sub-data to obtain the second error checking and correction code.
Kohler et al. in an analogous art teach encoding only a part of the plurality of sub-data to obtain the second error checking and correction code (paragraph 31, the ECC encode process, the partial word write operation and computing an ECC). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication and Zhu et al.’s patent with the teachings of Kohler et al. by including additionally encoding only a part of the plurality of sub-data to obtain the second error checking and correction code.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect errors in a part of data stored in memory.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT .

As per claim 8, Chu teaches a memory controlling circuit unit for a rewritable non-volatile memory module, the rewritable non-volatile memory module comprising a plurality of physical erasing units, each physical erasing unit among the plurality of physical erasing units comprising a plurality of physical programming units (fig. 4, paragraph 35, a memory control circuit unit, a rewritable non-volatile memory module configured for storing data, the rewritable non-volatile memory module 106 has a plurality of physical erasing units 410(0) to 410(N), each physical erasing unit has a plurality of physical programming units), the memory controlling circuit unit comprising:  a host interface, configured to couple to a host system (paragraph 11, the memory control circuit unit includes a host interface, the host interface is configured to be coupled to a host system; paragraph 39, the memory control circuit unit includes a host interface); an error checking and correcting circuit (paragraph 46, the memory control circuit unit includes an error checking and correcting (ECC) circuit); a memory interface, configured to couple to the rewritable non-volatile memory module (paragraph 45, the memory interface configured to access the rewritable non-volatile memory module); and a memory management circuit, coupled to the host interface, the error checking and correcting circuit and the memory interface (fig. 5, paragraph 44, the host interface electrically connected to the memory management circuit; paragraph 49, the ECC circuit is electrically connected to the memory management circuit; paragraph 45, the memory interface is electrically connected to the memory management circuit) wherein the memory management circuit is configured to obtain a data, wherein the error checking and correcting circuit is configured to encode a plurality of sub-data in the data to obtain a plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data, wherein the memory management circuit is further configured to write the plurality of sub-data and the plurality of first error checking and correction 
However Chu does not explicitly teach to write the plurality of sub-data and the plurality of first error checking and correction codes into a first physical programming unit among the plurality of physical programming units and to write the second error checking and correction code into a second physical programming unit among the plurality of physical programming units.
Zhu et al. in an analogous art teach to write the plurality of sub-data and the plurality of first error checking and correction codes into a first physical programming unit among the plurality of physical programming units and to write the second error checking and correction code into a second physical programming unit among the plurality of physical programming units (fig. 9, col. 12, lines 26-29, Device 0 through Device 15 are designated for storing both data bits and ECC bits, Device 16 is designated for storing a first checksum CS1 corresponding to each encoded word.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication with the teachings first physical programming unit among the plurality of physical programming units and to write the second error checking and correction code into a second physical programming unit among the plurality of physical programming units.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store the plurality of sub-data, the plurality of first error checking and correction codes and the second error checking and correction code in different areas with different probability of error occurring.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) and Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) as applied to claim 8 above, and further in view of NAKANISHI et al. (US 20170031755 A1, “MEMORY SYSTEM AND MEMORY CONTROL METHOD”).

As per claim 9, Chu and Zhu et al. substantially teach the claimed invention described in claim 8 (as rejected above).
However Chu and Zhu et al. do not explicitly teach that a probability of error occurring in decoding the data stored in the second physical programming unit is smaller than a probability of error occurring in decoding the data stored in the first physical programming unit.
NAKANISHI et al. in an analogous art teach that a probability of error occurring in decoding the data stored in the second physical programming unit is smaller than a probability of error occurring in decoding the data stored in the first physical programming unit (paragraph 84, there 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication and Zhu et al.’s patent with the teachings of NAKANISHI et al. by including additionally that a probability of error occurring in decoding the data stored in the second physical programming unit is smaller than a probability of error occurring in decoding the data stored in the first physical programming unit.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store different data in a physical programming unit with the higher reliability (a probability of error occurring in decoding data is smaller) and a physical programming unit with the lower reliability.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) and Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) as applied to claim 8 above, and further in view of Lin et al. (US 20170168893 A1, “DATA READING METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”).

As per claim 10, Chu and Zhu et al. substantially teach the claimed invention described in claim 8 (as rejected above).
Chu teaches to read the second physical programming unit to obtain the second error checking and correction code, and decode a codeword composed of the plurality of sub-data and the second error checking and correction code through the error checking and correcting circuit (paragraph 49, when reading the data from the rewritable non-volatile memory module, the 
However Chu and Zhu et al. do not explicitly teach to receive a read command for reading the data, according to the read command, to read the first physical programming unit to obtain a plurality of sub-codewords respectively corresponding to the plurality of sub-data, and decode the plurality of sub-codewords through the error checking and correcting circuit, one of the plurality of sub-codewords is not successfully decoded.
Lin et al. in an analogous art teach to receive a read command for reading the data, according to the read command, to read the first physical programming unit to obtain a plurality of sub-codewords respectively corresponding to the plurality of sub-data, and decode the plurality of sub-codewords through the error checking and correcting circuit (paragraph 71, receiving a reading command, the memory control circuit reads the corresponding ECC code frame from the physical programming unit, decodes the sub-data units according to the error correcting code, the ECC	 circuit), one of the plurality of sub-codewords is not successfully decoded (paragraph 72, decoding operation fail, the error bits in one sub-data unit, one uncorrectable sub-data unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication and Zhu et al.’s patent with the teachings of Lin et al. by including additionally to receive a read command for reading the data, according to the read command, to read the first physical programming unit to obtain a plurality of sub-codewords respectively corresponding to the plurality of sub-data, and decode the plurality of sub-codewords through the error checking and correcting circuit, one of the plurality of sub-codewords is not successfully decoded.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”), Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) and Lin et al. (US 20170168893 A1, “DATA READING METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) as applied to claim 10 above, and further in view of Lodge et al. (US 20020010892 A1, “High-performance error-correcting codes with skew mapping”) and Kwok et al. (US 20150188570 A1, “ERROR CORRECTION IN MEMORY”).

As per claim 11, Chu, Zhu et al. and Lin et al. substantially teach the claimed invention described in claim 10 (as rejected above).
However Chu, Zhu et al. and Lin et al. do not explicitly teach that when a failure occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and a number of times that the failure occurs is less than a threshold, the error checking and correcting circuit performs the operation of decoding the plurality of sub-codewords again.
Lodge et al. in an analogous art teach that when a failure occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and a number of times that the failure occurs is less than a threshold, the error checking and correcting circuit performs the operation of decoding the plurality of sub-codewords again (paragraph 80, error correction code, decoding algorithm, decode the data, check to see if there has been convergence to a code word, if there is no convergence, the iteration counter is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication, Zhu et al.’s patent and Lin et al.’s Patent Application Publication with the teachings of Lodge et al. by including additionally that when a failure occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and a number of times that the failure occurs is less than a threshold, the error checking and correcting circuit performs the operation of decoding the plurality of sub-codewords again.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine valid codeword using iterative decoding algorithm.
Chu, Zhu et al., Lin et al. and Lodge et al. do not explicitly teach that when the failure
occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and the number of times that the failure occurs is not less than the threshold, the error checking and correcting circuit determines that an overall decoding failure occurs.
Kwok et al. in an analogous art teach that when the failure occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and the number of times that the failure occurs is not less than the threshold, the error checking and correcting circuit determines that an overall decoding failure occurs (paragraph 77, to return a signal indicating a decode failure in response to a determination that the error correction decoder has reached a limit on the number of iterations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication, Zhu et al.’s patent, 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine that the read data is uncorrectable.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”), Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”), Lin et al. (US 20170168893 A1, “DATA READING METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”), Lodge et al. (US 20020010892 A1, “High-performance error-correcting codes with skew mapping”) and Kwok et al. (US 20150188570 A1, “ERROR CORRECTION IN MEMORY”)  as applied to claim 11 above, and further in view of Nieminen (US 20100207789 A1, “EXTENDED TURBO INTERLEAVERS FOR PARALLEL TURBO DECODING”).

As per claim 12, Chu, Zhu et al., Lin et al., Lodge et al. and Kwok et al. substantially teach the claimed invention described in claim 11 (as rejected above).
Lodge et al. teach that in the operation of decoding the codeword composed of the plurality of sub-data and the second error checking and correction code, when the codeword is successfully decoded, to output another decoded data obtained by decoding the codeword and 
However Chu, Zhu et al., Lin et al., Lodge et al. and Kwok et al. do not explicitly teach that in the operation of decoding the plurality of sub-codewords, when all the plurality of sub-codewords are successfully decoded, to output a decoded data obtained by decoding the plurality of sub-codewords and stop decoding.
Nieminen in an analogous art teach that in the operation of decoding the plurality of sub-codewords, when all the plurality of sub-codewords are successfully decoded, to output a decoded data obtained by decoding the plurality of sub-codewords and stop decoding (paragraph 7, decoding a (first) sub-codeword of the received codeword, decoding another (a second) sub-codeword of the received codeword; paragraph 62, decoding sub-codewords until a maximum number of rounds has been done or other stop condition is met; fig. 5, step 520, output decoded systematic bits as data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication, Zhu et al.’s patent,  Lin et al.’s Patent Application Publication, Lodge et al.’s Patent Application Publication and  Kwok et al.’s Patent Application Publication  with the teachings of Nieminen by including additionally that in the operation of decoding the plurality of sub-codewords, when all the plurality of sub-codewords are successfully decoded, to output a decoded data obtained by decoding the plurality of sub-codewords and stop decoding.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to decode sub-codewords to output decoded data.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) and Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) as applied to claim 8 above, and further in view of Oh et al. (US 20090132886 A1, “Method of Encoding and Decoding Using LDPC Code”).

As per claim 13, Chu and Zhu et al. substantially teach the claimed invention described in claim 8 (as rejected above).
Chu teaches the error checking and correcting circuit (paragraph 46, the memory control circuit unit includes an error checking and correcting (ECC) circuit).
However Chu and Zhu et al. do not explicitly teach to set a matrix, wherein the matrix comprises an additional matrix and a plurality of sub-matrices respectively corresponding to the plurality of sub-data, wherein in the operation of encoding the plurality of sub-data in the data to obtain the plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data, to encode the plurality of sub-data according to the plurality of subs-matrices to obtain the plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data, wherein in the operation of encoding the plurality of sub-data to obtain the second error checking and correction code, to encode the plurality of sub-data according to the additional matrix and the plurality of sub-matrices to obtain the second error checking and correction code.
Oh et al. in an analogous art teach to set a matrix, wherein the matrix comprises an additional matrix and a plurality of sub-matrices respectively corresponding to the plurality of sub-data (paragraph 19, an (n-k)xn parity check matrix H including Hp and Hd to meet H=[ Hd|Hp] (where Hd has (n-k)xk dimensions, Hp has (n-k)x(n-k) dimensions), wherein the Hp comprises a plurality of zxz sub-matrices), wherein in the operation of encoding the plurality of sub-data in the data to p comprises a plurality of zxz sub-matrices; 
paragraph 47,

    PNG
    media_image1.png
    119
    509
    media_image1.png
    Greyscale

, wherein in the operation of encoding the plurality of sub-data to obtain the second error checking and correction code, to encode the plurality of sub-data according to the additional matrix and the plurality of sub-matrices to obtain the second error checking and correction code
(paragraph 19, a method of encoding using an LDPC code, which is defined by an (n-k)xn parity check matrix H, which includes the step of encoding input source data using the parity check matrix H including Hp and Hd to meet H=[ Hd|Hp] (where Hd has (n-k)xk dimensions, Hp has (n-k)x(n-k) dimensions), wherein the Hp comprises a plurality of zxz sub-matrices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication and Zhu et al.’s patent with the teachings of Oh et al. by including additionally to set a matrix, wherein the matrix comprises an additional matrix and a plurality of sub-matrices respectively corresponding to the plurality of sub-data, wherein in the operation of encoding the plurality of sub-data in the data to obtain the plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data, to encode the plurality of sub-data according to the plurality of subs-matrices to obtain the plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data, wherein in the operation of encoding the plurality of 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to encode the plurality of sub-data to generate the plurality of first error checking and correction codes and to encode the plurality of sub-data to generate the second error checking and correction code.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) and Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) as applied to claim 8 above, and further in view of Kohler et al. (US 20080301526 A1, “Memory Device with Error Correction Capability and Preemptive Partial Word Write Operation”).

As per claim 14, Chu and Zhu et al. substantially teach the claimed invention described in claim 8 (as rejected above).
However Chu and Zhu et al. do not explicitly teach that in the operation of encoding the plurality of sub-data to obtain the second error checking and correction code, the error checking and correcting circuit encodes only a part of the plurality of sub-data to obtain the second error checking and correction code.
Kohler et al. in an analogous art teach that that in the operation of encoding the plurality of sub-data to obtain the second error checking and correction code, the error checking and correcting circuit encodes only a part of the plurality of sub-data to obtain the second error checking and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication and Zhu et al.’s patent with the teachings of Kohler et al. by including additionally that in the operation of encoding the plurality of sub-data to obtain the second error checking and correction code, the error checking and correcting circuit encodes only a part of the plurality of sub-data to obtain the second error checking and correction code.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect errors in a part of data stored in memory.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) in view of Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”).

As per claim 15, Chu teaches a memory storage device, comprising: a connection interface unit configured to couple to a host system (paragraph 12, a memory storage apparatus that includes a connection interface unit, the connection interface unit is configured to be coupled to a host system); a rewritable non-volatile memory module, the rewritable non-volatile memory module comprising a plurality of physical erasing units, each physical erasing unit among the physical erasing units comprising a plurality of physical programming units (fig. 4, paragraph 35, a memory control circuit unit, a rewritable non-volatile memory module configured for storing data, the rewritable non-volatile memory module 106 has a plurality of physical erasing units 410(0) to 
However Chu does not explicitly teach to write the plurality of sub-data and the plurality of first error checking and correction codes into a first physical programming unit among the plurality of physical programming units and to write the second error checking and correction code into a second physical programming unit among the plurality of physical programming units.
first physical programming unit among the plurality of physical programming units and to write the second error checking and correction code into a second physical programming unit among the plurality of physical programming units (fig. 9, col. 12, lines 26-29, Device 0 through Device 15 are designated for storing both data bits and ECC bits, Device 16 is designated for storing a first checksum CS1 corresponding to each encoded word.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication with the teachings of Zhu et al. by including additional to write the plurality of sub-data and the plurality of first error checking and correction codes into a first physical programming unit among the plurality of physical programming units and to write the second error checking and correction code into a second physical programming unit among the plurality of physical programming units.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store the plurality of sub-data, the plurality of first error checking and correction codes and the second error checking and correction code in different areas with different probability of error occurring.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) and Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) as applied to claim 15 above, and further in view of NAKANISHI et al. (US 20170031755 A1, “MEMORY SYSTEM AND MEMORY CONTROL METHOD”).


However Chu and Zhu et al. do not explicitly teach that a probability of error occurring in decoding the data stored in the second physical programming unit is smaller than a probability of error occurring in decoding the data stored in the first physical programming unit.
NAKANISHI et al. in an analogous art teach that a probability of error occurring in decoding the data stored in the second physical programming unit is smaller than a probability of error occurring in decoding the data stored in the first physical programming unit (paragraph 84, there is a difference in the numbers of error bits in the two memory areas, the memory area with the smaller number of error bits).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication and Zhu et al.’s patent with the teachings of NAKANISHI et al. by including additionally that a probability of error occurring in decoding the data stored in the second physical programming unit is smaller than a probability of error occurring in decoding the data stored in the first physical programming unit.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to store different data in a physical programming unit with the higher reliability (a probability of error occurring in decoding data is smaller) and a physical programming unit with the lower reliability.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) and Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) as applied to claim 15 above, and further Lin et al. (US 20170168893 A1, “DATA READING METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”).

As per claim 17, Chu and Zhu et al. substantially teach the claimed invention described in claim 15 (as rejected above).
Chu teaches to read the second physical programming unit to obtain the second error checking and correction code, and decode a codeword composed of the plurality of sub-data and the second error checking and correction code (paragraph 49, when reading the data from the rewritable non-volatile memory module, the memory management circuit simultaneously reads the ECC code corresponding to the data, and the ECC circuit performs the ECC procedure (decoding) on the read data according to the corresponding ECC code.)
However Chu and Zhu et al. do not explicitly teach to receive a read command for reading the data, according to the read command, to read the first physical programming unit to obtain a plurality of sub-codewords respectively corresponding to the plurality of sub-data, and decode the plurality of sub-codewords, one of the plurality of sub-codewords is not successfully decoded.
Lin et al. in an analogous art teach to receive a read command for reading the data, according to the read command, to read the first physical programming unit to obtain a plurality of sub-codewords respectively corresponding to the plurality of sub-data, and decode the plurality of sub-codewords (paragraph 71, receiving a reading command, the memory control circuit reads the corresponding ECC code frame from the physical programming unit, decodes the sub-data units according to the error correcting code, the ECC circuit), one of the plurality of sub-codewords is not successfully decoded (paragraph 72, decoding operation fail, the error bits in one sub-data unit, one uncorrectable sub-data unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication and Zhu et al.’s 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to decode data read from the first physical programming unit.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”), Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) and Lin et al. (US 20170168893 A1, “DATA READING METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) as applied to claim 17 above, and further in view of Lodge et al. (US 20020010892 A1, “High-performance error-correcting codes with skew mapping”) and Kwok et al. (US 20150188570 A1, “ERROR CORRECTION IN MEMORY”).

As per claim 18, Chu, Zhu et al. and Lin et al. substantially teach the claimed invention described in claim 17 (as rejected above).
However Chu, Zhu et al. and Lin et al. do not explicitly teach that when a failure occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and a number of times that the failure occurs is less than a threshold, the memory controlling circuit unit is further configured to perform the operation of decoding the plurality of sub-codewords again.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication, Zhu et al.’s patent and Lin et al.’s Patent Application Publication with the teachings of Lodge et al. by including additionally that when a failure occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and a number of times that the failure occurs is less than a threshold, the memory controlling circuit unit is further configured to perform the operation of decoding the plurality of sub-codewords again.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine valid codeword using iterative decoding algorithm.
Chu, Zhu et al., Lin et al. and Lodge et al. do not explicitly teach that when the failure
occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and the number of times that the failure occurs is not less than the threshold, to determine that an overall decoding failure occurs.
Kwok et al. in an analogous art teach that when the failure occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and the number of times that the failure occurs is not less than the threshold, to determine that an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication, Zhu et al.’s patent, Lin et al.’s Patent Application Publication and Lodge et al.’s Patent Application Publication       with the teachings of Kwok et al. by including additionally that when the failure occurs in decoding the codeword composed of the plurality of sub-data and the second error checking and correction code and the number of times that the failure occurs is not less than the threshold, to determine that an overall decoding failure occurs.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to determine that the read data is uncorrectable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”), Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”), Lin et al. (US 20170168893 A1, “DATA READING METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”), Lodge et al. (US 20020010892 A1, “High-performance error-correcting codes with skew mapping”) and Kwok et al. (US 20150188570 A1, “ERROR CORRECTION IN MEMORY”)  as applied to claim 18 above, and further in view of Nieminen (US 20100207789 A1, “EXTENDED TURBO INTERLEAVERS FOR PARALLEL TURBO DECODING”).


Lodge et al. teach that in the operation of decoding the codeword composed of the plurality of sub-data and the second error checking and correction code, when the codeword is successfully decoded, to output another decoded data obtained by decoding the codeword and stop decoding (fig. 8, paragraph 80, iterative decoding, error correction code, the decode the data, the decoding algorithm checks to see if there has been convergence to a code word, if there has been convergence, the decoding algorithm ends.)
However Chu, Zhu et al., Lin et al., Lodge et al. and Kwok et al. do not explicitly teach that 
in the operation of decoding the plurality of sub-codewords, when all the plurality of sub-codewords are successfully decoded, to output a decoded data obtained by decoding the plurality of sub-codewords and stop decoding. 
Nieminen in an analogous art teach that in the operation of decoding the plurality of sub-codewords, when all the plurality of sub-codewords are successfully decoded, to output a decoded data obtained by decoding the plurality of sub-codewords and stop decoding (paragraph 7, decoding a (first) sub-codeword of the received codeword, decoding another (a second) sub-codeword of the received codeword; paragraph 62, decoding sub-codewords until a maximum number of rounds has been done or other stop condition is met; fig. 5, step 520, output decoded systematic bits as data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication, Zhu et al.’s patent,  Lin et al.’s Patent Application Publication, Lodge et al.’s Patent Application Publication and  Kwok et al.’s Patent Application Publication  with the teachings of Nieminen by including additionally that in the operation of decoding the plurality of sub-codewords, when all the plurality of sub-codewords are successfully decoded, to output a decoded data obtained by decoding the plurality of sub-codewords and stop decoding. 
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) and Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) as applied to claim 15 above, and further in view of Oh et al. (US 20090132886 A1, “Method of Encoding and Decoding Using LDPC Code”).

As per claim 20, Chu and Zhu et al. substantially teach the claimed invention described in claim 15 (as rejected above).
However Chu and Zhu et al. do not explicitly teach to set a matrix, wherein the matrix comprises an additional matrix and a plurality of sub-matrices respectively corresponding to the plurality of sub-data, wherein in the operation of encoding the plurality of sub-data in the data to obtain the plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data, to encode the plurality of sub-data according to the plurality of subs-matrices to obtain the plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data, wherein in the operation of encoding the plurality of sub-data to obtain the second error checking and correction code, to encode the plurality of sub-data according to the additional matrix and the plurality of sub-matrices to obtain the second error checking and correction code.
Oh et al. in an analogous art teach to set a matrix, wherein the matrix comprises an additional matrix and a plurality of sub-matrices respectively corresponding to the plurality of sub-data, 
p and Hd to meet H=[ Hd|Hp] (where Hd has (n-k)xk dimensions, Hp has (n-k)x(n-k) dimensions), wherein the Hp comprises a plurality of zxz sub-matrices); wherein in the operation of encoding the plurality of sub-data in the data to obtain the plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data, to encode the plurality of sub-data according to the plurality of subs-matrices to obtain the plurality of first error checking and correction codes respectively corresponding to the plurality of sub-data (paragraph 46, input source data is encoded using the parity check matrix H; paragraph 19, the Hp comprises a plurality of zxz sub-matrices; 
paragraph 47,

    PNG
    media_image1.png
    119
    509
    media_image1.png
    Greyscale

, wherein in the operation of encoding the plurality of sub-data to obtain the second error checking and correction code, to encode the plurality of sub-data according to the additional matrix and the plurality of sub-matrices to obtain the second error checking and correction code (paragraph 19, a method of encoding using an LDPC code, which is defined by an (n-k)xn parity check matrix H, which includes the step of encoding input source data using the parity check matrix H including Hp and Hd to meet H=[ Hd|Hp] (where Hd has (n-k)xk dimensions, Hp has (n-k)x(n-k) dimensions), wherein the Hp comprises a plurality of zxz sub-matrices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication and Zhu et al.’s patent with the teachings of Oh et al. by including additionally to set a matrix, wherein the matrix comprises an additional matrix and a plurality of sub-matrices respectively corresponding to the plurality of sub-data, wherein in the operation of encoding the plurality of sub-data in the data to obtain the plurality of first error checking and correction codes respectively corresponding to the 
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to encode the plurality of sub-data to generate the plurality of first error checking and correction codes and to encode the plurality of sub-data to generate the second error checking and correction code.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150234692 A1, “MEMORY MANAGEMENT METHOD, MEMORY CONTROL CIRCUIT UNIT AND MEMORY STORAGE APPARATUS”) and Zhu et al. (US 9183078 B1, “Providing error checking and correcting (ECC) capability for memory”) as applied to claim 15 above, and further in view of Kohler et al. (US 20080301526 A1, “Memory Device with Error Correction Capability and Preemptive Partial Word Write Operation”).

As per claim 21, Chu and Zhu et al. substantially teach the claimed invention described in claim 15 (as rejected above).
However Chu and Zhu et al. do not explicitly teach that in the operation of encoding the plurality of sub-data to obtain the second error checking and correction code, encoding only a part of the plurality of sub-data to obtain the second error checking and correction code.
Kohler et al. in an analogous art teach in the operation of encoding the plurality of sub-data to obtain the second error checking and correction code, encoding only a part of the plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu’s Patent Application Publication and Zhu et al.’s patent with the teachings of Kohler et al. by including additionally in the operation of encoding the plurality of sub-data to obtain the second error checking and correction code, encoding only a part of the plurality of sub-data to obtain the second error checking and correction code.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to detect errors in a part of data stored in memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111